DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 37-46 are pending and are under current examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 37-39 and 41-46 are rejected under 35 U.S.C. 103 as being unpatentable over Buck (US 20120171165 A1).
Determining the scope and contents of the prior art
Buck teaches a method of discouraging growth of harmful bacteria and treating gasterointestinal diseases resulting from loss or dysfunction of gut barrier such as gut contractility, gut dysbiosis, food allergies, ulcerative colitis ( causes diarrhea) by promoting growth of beneficial bacteria comprising administering a nutritional composition  to an infant, toddler (up to 3years), child or adult comprising HMO selected from the group of  HMO’s including LactoN-neotetratose (LNnT), 2’-fucosyllactose  or a combination thereof with an example of such composition comprising LactoN-neotetratose (LNnT), 2’-fucosyllactose 2’FL diluted in water in dosage forms in 1:1 ratio  (paragraphs 0006-0007, 0008-0013, 0018-0020, 0072, 0171-0175, 0182, examples 11-15 and claims):

    PNG
    media_image1.png
    648
    659
    media_image1.png
    Greyscale

. Further, Buck teaches formula composition as above in Table comprising about 2.5 mg/ml to about 20mg/ml packaged in 240ml bottles (each bottle 2.5x240= 600mg in bottle -20x240=4800mg=4.8g in bottle in ready to feed) (paragraphs 0015, 0017, 0106, 0111, 0179-0188) (includes 2g of one or more administered HMO amount of the instant claims). 
Ascertaining the differences between the prior art and the claims at issue
Buck teaches a method of discouraging growth of harmful bacteria and treating gasterointestinal diseases resulting from loss or dysfunction of gut barrier such as gut contractility, gut dysbiosis by promoting growth of beneficial bacteria comprising administering a nutritional composition  to an infant, toddler (up to 3years), child or adult comprising HMO selected from the group of  HMO’s including LactoN-neotetratose (LNnT), 2’-fucosyllactose  or a combination thereof with an example of such composition comprising LactoN-neotetratose (LNnT), 2’-fucosyllactose 2’FLin 1:1 ratio.  Buck teaches compositions with different amounts of 2’FL and LNnT and give example wherein 2’FL and LNnt are in 1:1 ratio but fails to give example with 1.5:1 to about 5:1 ratio; Buck fails to teach patient selection based on patients undergone and/or undergoing antibiotic therapy; Buck fails to provide that the composition is administered daily during the treatment period and for at least 14 days after the termination of antibiotic therapy or at least 14 days after the termination of antibiotic therapy.
Resolving the level of ordinary skill in the pertinent art
With regard to the limitation of selecting patients based on if the patient has undergone and/or undergoing antibiotic therapy - Buck teaches treating any patient having gasterointestinal diseases resulting from loss or dysfunction of gut barrier such as gut contractility, gut dysbiosis, food allergies, ulcerative colitis (causes diarrhea). Thus based on the guidance provided by Buck, it would have been prima facie obvious to a person of ordinary skill in the art with a reasonable expectation of success that any patient including the patients undergone and/or undergoing antibiotic therapy with gasterointestinal diseases and/or  loss or dysfunction of gut barrier exhibiting symptoms such as abnormal gut contractility, gut dysbiosis, food allergies, ulcerative colitis (causes diarrhea) may be benefitted by the treatment method taught by Buck.  
 
	With regard to the limitation of 2’FL and LNnT ratio- Buck teaches compositions with different amounts of 2’FL and LNnT and give example wherein 2’FL and LNnt are in 1:1 ratio, a ratio closely similar to 1.5:1. Thus with the guidance provided by the Buck, it would have been prima facie obvious to a person of ordinary skill in the art with a reasonable expectation of success that ratio of 2’FL and LNnT may be varied and selected from the amounts as taught by Buck.   
	Further, the case law has established that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). Therefore the cited prior art meets limitation of instant claims.
With regard to limitation that the composition is administered daily during the treatment period and for at least 14 days after the termination of antibiotic therapy or at least 14 days after the termination of antibiotic therapy- Buck teaches a method of discouraging growth of harmful bacteria and treating gasterointestinal diseases resulting from loss or dysfunction of gut barrier such as abnormal gut contractility, gut dysbiosis, food allergies, ulcerative colitis (causes diarrhea) by promoting growth of beneficial bacteria comprising administering the nutritional composition. Thus based on the guidance provided by the cited prior art, it would have been prima facie obvious to a person of ordinary skill in the art with a reasonable expectation of success that the composition may be administered for the length of time till the resolution of gasterointestinal diseases resulting from loss or dysfunction of gut barrier such as abnormal gut contractility, gut dysbiosis food allergies, ulcerative colitis (causes diarrhea) is achieved including a shorter period than 14 days, 14 days and longer than 14 days. Further, it is routine in art to modify the regimen based on patient’s age, gender and disease severity. Thus, the cited prior art meets limitation of the instant claims.
In addition, it is common in the art and is well within the purview of a skilled artisan that the administration of specific type of formulation, dosage forms or daily dosage of active ingredients depends on factors such as the severity of the condition or disorder and the type of patient or subject treated. Thus, the cited prior art meets limitation of the instant claims.
Considering objective evidence present in the application indicating obviousness or nonobviousness
To establish a prima facie case of obviousness, three basic criteria must be met: (1) the prior art reference must teach or suggest all the claim limitations; (2) there must be some suggestion or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; and (3) there must be a reasonable expectation of success; and (MPEP § 2143).
In this case, Buck teaches a method of discouraging growth of harmful bacteria and treating gasterointestinal diseases resulting from loss or dysfunction of gut barrier such as abnormal gut contractility, gut dysbiosis, food allergies, ulcerative colitis (causes diarrhea) by promoting growth of beneficial bacteria comprising administering same nutritional composition with an example as in the instant claims.   
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).  See MPEP 2143 -  Examples of Basic Requirements of a Prima Facie Case of Obviousness [R-9].
In this case at least prong (E)    “Obvious to try”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success would apply.  
The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at ___, 82 USPQ2d at 1397. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.  Further, there is a reasonable expectation of success that ratio of 2’FL and LNnT may be varied and selected from the amounts taught by Buck.   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited references and to make the instantly claimed process with a reasonable expectation of success.  
Response to Arguments
Applicant’s remarks, filed on 09/15/2022, have been fully considered but not found persuasive.
Applicant argues that Buck fails to disclose daily administration and the examiner attempt to explain with ready-to feed bottles with daily dose of at least 2 g. Applicant argues over use of 240ml bottle that there is no disclosure by Buck or evidence provided by the Examiner on fill amount in the bottle. Applicant argues that the Examiner selected the upper limit dose of Buck of 20mg/ml. Applicant argues that there is no disclosure that how often the bottles were consumed. Applicant argues that one skilled in the art would know that infants typically feed every 2 to 3 hours and therefore one skilled in the art would know that benefit last only 2 to 3hrs and would not be motivated to use for daily dosing. Applicant argues over examples 11-15 and provides calculation that Buck teaches very low dose of HMO:

    PNG
    media_image2.png
    294
    740
    media_image2.png
    Greyscale

This is not found persuasive and the instant claims are found obvious over the cited prior art. This is because the Examiner didn’t just provide 240 ml bottle content to reach to the conclusion of daily administration. Applicant actually took a couple of sentences out of context from the office action. As explained in the office action and reproduced below:  

    PNG
    media_image3.png
    553
    772
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    313
    842
    media_image4.png
    Greyscale
 It would have been prima facie obvious to a person of ordinary skill in the art with a reasonable expectation of success that the composition may be administered for the length of time till the resolution of gasterointestinal diseases resulting from loss or dysfunction of gut barrier such as abnormal gut contractility, gut dysbiosis food allergies, ulcerative colitis (causes diarrhea) is achieved including a shorter period than 14 days, 14 days and longer than 14 days. Further, it is routine in art to modify the regimen based on patient’s age, gender and disease severity. Thus, the cited prior art meets limitation of the instant claims. Applicant has not provided any persuasive argument that why a person of ordinary skill will stop taking a medication before resolution of the symptoms. Most importantly, applicant own remarks provide that Buck composition is primarily directed for infant formula and infants typically feed every 2 to 3hrs, which again means daily. This also answers applicants own argument on how often the bottles were consumed.

    PNG
    media_image5.png
    545
    759
    media_image5.png
    Greyscale
 
With regard to Applicant’s argument over use of 240ml bottle that there is no disclosure by Buck or evidence provided by the Examiner on fill amount in the bottle; that the Examiner selected the upper limit dose of Buck of 20mg/ml; and the calculation provided by the applicant in Fourth point over examples 11-15- is again not found persuasive. 

    PNG
    media_image2.png
    294
    740
    media_image2.png
    Greyscale

This is because (1) when there is a 240ml cane of coke, it does contain 240 ml and thus it is expected that the liquid filed is close to 240ml; (2) Even if liquid filled is 200ml and even with a lower dose 10mg/ml dose, it still meets limitation of 2g of the instant claims; (3) With Buck’s disclosed dose of 20mg/ml,  and 200ml or 100ml in the bottle of 240ml, it still meets limitation of the instant claims; (4) Thus, with both doses of 10mg/ml or 20mg/ml and even for 200ml and a single dose (not 2 or 3 bottles as written in applicant’s own remarks), Buck’s teaching meet the limitation of at least 2g or 2g-10g of the instant claims; (5) Applicant has not provided any reason why Examiner should consider lower doses and not the doses also taught by Buck, which meets applicant’s dose. (6) Teaching of other doses by Buck doesn’t preclude the doses of Buck that matches with instant claim doses; (7) Please note examples 11-15 as reproduced below, which contrary to applicant calculation actually shows higher doses of HMO:



    PNG
    media_image1.png
    648
    659
    media_image1.png
    Greyscale

For instance, example 11 teaches 2’FL 0.0948 Kg/1000Kg of the composition=94.8 g/1000kg or if density ~1, its equivalent to 94.8g/1L =94.8/1000ml. Thus, even 100ml of the composition is present in 240ml bottle, the bottle contains ~9g, which again meets limitation of at least 2g of the instant claims. 
With regard to Applicant’s argument that one skilled in the art would know that infants typically feed every 2 to 3 hours and therefore one skilled in the art would know that benefit last only 2 to 3hrs and would not be motivated to use for daily dosing- is again not found persuasive. This is because (1) applicant’s own remarks provides that Buck’s disclosure indicates daily dosing; (2) Buck teaches method of treating disorders such as diarrhea, dysbosis etc. and thus Buck’s guidance in fact motivates a person to use the composition for treating disorders such as diarrhea, dysbosis etc.; (3) Applicant only argues but provided no evidence that Buck’s composition only provides effect for 2 to 3hrs; (4) Even if the effect lasts for 2 to 3hrs, it still doesn’t provide any reason not to use it.
Applicant argues that Buck’s teaching of any patient having a gastrointestinal disease resulting from loss or dysfunction, diarrhea, dysbiosis would not make one skilled in the art to treat gastrointestinal disease resulting from loss or dysfunction, diarrhea, dysbiosis caused by antibiotic therapy and cites case and PTAB cases. For example,

    PNG
    media_image6.png
    649
    724
    media_image6.png
    Greyscale

This is not found persuasive and the instant claims are obvious in view of the cited prior art. This is because (1) Buck teaches treating any patient having gasterointestinal diseases resulting from loss or dysfunction of gut barrier such as gut contractility, gut dysbiosis, food allergies, ulcerative colitis (causes diarrhea). Thus based on the guidance provided by Buck, it would have been prima facie obvious to a person of ordinary skill in the art with a reasonable expectation of success that any patient including the patients undergone and/or undergoing antibiotic therapy with gasterointestinal diseases and/or  loss or dysfunction of gut barrier exhibiting symptoms such as abnormal gut contractility, gut dysbiosis, food allergies, ulcerative colitis (causes diarrhea) may be benefitted by the treatment method taught by Buck; (2) the case cited by the applicant is a lotion for skin vs lotion for treating skin burn and is different from the instant case. As Buck in this case is not just teaching a feeding formulation (skin lotion) but is teaching treating disorders such as loss or dysfunction of gut barrier such as gut contractility, gut dysbiosis, food allergies, ulcerative colitis (i.e. also treating skin burn) and thus it would have been prima facie obvious to a person of ordinary skill in the art with a reasonable expectation of success that any patient including the patients undergone and/or undergoing antibiotic therapy with gasterointestinal diseases and/or  loss or dysfunction of gut barrier exhibiting symptoms such as abnormal gut contractility, gut dysbiosis, food allergies, ulcerative colitis (causes diarrhea) may be benefitted by the treatment method taught by Buck; (3) Further, Buck teaches treating dysbiosis, which is an imbalance between the types of organism present in a person's natural microflora, especially that of the gut, which is same that happens after antibiotic treatment as also pointed by the applicant. (4) Unlike above case and PTAB cases, Buck does teaches treating same diseases and not just the symptoms of the diseases, importantly dysbiosis, using same composition as in the instant claims in any patient having the disease. Thus the instant claims are obvious.
Allowable Subject matter
Claim 40 presents allowable subject matter over the cited prior art.
Objection
Claim 40 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Conclusion
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623